                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 CHESTER BROWN                                                   CIVIL ACTION

 VERSUS                                                          NO. 19-9121

 DARRYL VANNOY                                                   SECTION: M (3)


                                          ORDER

       The Court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 6), and the petitioner’s objections

to the Report and Recommendation (R. Doc. 7), hereby approves the Report and Recommendation

of the United States Magistrate Judge and adopts it as its own opinion. Accordingly,

       IT IS ORDERED that petitioner’s request for a stay is DENIED and that his federal

application for habeas corpus relief is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 6th day of June, 2019.




                                            __________________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
